Citation Nr: 0511201	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1972 
to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for hepatitis C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In February 2003, the RO denied the veteran service 
connection for hepatitis C.  It was indicated that the 
veteran had a history of intranasal cocaine use, and high-
risk tattoos.  In both his notice of disagreement and 
substantive appeal, the veteran denied having any history of 
drug abuse, or tattoos.  A review of his service medical 
records reveals that twice in 1973, he was treated for 
sexually transmitted diseases.  This was apparently 
overlooked at the RO.  The veteran has never been afforded a 
thorough VA medical examination.  Such an examination might 
resolve lingering questions about his sexual activity in 
service, and whether he has tattoos.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA or non-VA, 
which treated the veteran for hepatitis 
C, drug abuse, or sexually transmitted 
diseases since his separation from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO inquire of the veteran whether 
he is in receipt of Social Security 
Administration (SSA) disability benefits.  
If the veteran responds positively, the 
RO should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
examination by a physician knowledgeable 
in blood disorders. All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The claims folder should 
be made available to the examiner for 
review before the examination.  

The examiner is to provide an opinion 
regarding the etiology of the Hepatitis 
C.  All tattoos are to be identified, and 
the examiner should indicate whether it 
is at least as likely as not that the 
Hepatitis C is the result of sexually 
transmitted diseases, and if so, is it 
due to exposure during service or after 
service; OR, is hepatitis C due to the 
procedure performed to acquire any 
identified tattoos; OR is hepatitis C due 
to any confirmed intranasal cocaine 
abuse, or other intravenous drug abuse; 
OR is it due to claimed vaccinations 
given by air injection guns during 
service; OR is hepatitis C due to another 
source, and if so , what is the source.  
The physician's opinion must include 
adequate reasons and bases  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



